COOK, Judge
(dissenting):
I am not sure of the import of the statement in the principal opinion that “[w]e expressly do not rule on the legality of the greater offense of impersonation with intent to defraud.” At 4. As I have no doubt of the legality of the offense, I explicitly disassociate myself from any implication to the contrary. As to the merits, I disagree with the holding that no offense is alleged in the specification in issue.
The specification alleges that appellant wrongfully, willfully, and unlawfully impersonate[d] an Army Criminal Investigation Division Agent by informing Seoulin Hotel employees that he was an Army Criminal Investigation Division Agent and by using Eighth U. S. Army Criminal Investigation Division as his address on a Seoulin Hotel Guest Registration.
Thus, even accepting the majority’s view that more than “mere bravado” is required for commission of the offense, the specification alleged, and during the providency inquiry appellant conceded, that his impersonation was accomplished in the course of a business transaction and in response to a specific inquiry by the civilian dealing with the accused. The reasonable inference from the interchange is that the accused cloaked himself in the mantle of a CID agent, not as mere puffery of position, but for some special benefit he thought might accrue to him.
I would affirm the decision of the Court of Military Review.